Citation Nr: 0715339	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel








INTRODUCTION

The veteran had active service from September 1958 to August 
1960 and from June 1964 to February 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.

The record reflects that the appellant was scheduled for a 
video conference before a Veterans Law Judge in November 
2006, but that he cancelled the hearing.

The Board notes that the veteran has also perfected appeals 
as to the issues of entitlement to service connection for a 
right shoulder disability, a left shoulder disability, a 
lumbar spine disability and a cervical spine disability.  The 
Board remanded the issues in February 2005 for further 
evidentiary development.  In a May 2006 rating decision, the 
RO granted service connection for the right and left shoulder 
disabilities and for the lumbar and cervical spine 
disabilities.  Because the veteran has not disagreed with the 
rating or effective date assigned for any of the 
disabilities, those issues are no longer in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).   



FINDING OF FACT

The veteran's chronic sinusitis is not manifested by three or 
more incapacitating episodes per year requiring prolonged 
antibiotic treatment, or more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
sinusitis are not met.  38 U.S.C.A. §§ 1155, 5013A, 5107 
(West 2002); 38 C.F.R. § 4.97, DC 6514 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in May 2004, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim of entitlement to an increased rating, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided by a March 
2006 letter to the veteran.  Accordingly, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in May 2004, prior to the 
adjudication of the claim in July 2004. 

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice  
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the  
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet.  
App. at 121.  In this case, this principle has been fulfilled 
by the May 2004 letter.

The VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone a VA examination.  The Board finds 
that this examination, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claim.  There is no duty to provide another examination 
or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's chronic sinusitis is assigned a 10 percent 
evaluation under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6514.  This rating contemplates sinusitis for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged, lasting four to six weeks, antibiotic 
treatment; or, three to six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
assigned for three or more incapacitating episodes per year 
of sinusitis requiring prolonged, lasting four to six weeks, 
antibiotic treatment; or, more than six non-incapacitating 
episode per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id.  By 
regulation, an "incapacitating" episode of sinusitis means 
one that requires bed rest and treatment by a physician.  Id.

The veteran's claim for an increased rating for sinusitis was 
received in March 2004.    

VA outpatient treatment records dated from April 2003 to 
March 2004 show treatment for sinusitis.  In April 2003, the 
veteran complained of full sinuses with crusting in the nose.  
He reported that the use of saline spray was not helpful.  In 
November 2003, the veteran complained of postnasal drip and 
coughing up yellowish sputum.  In December 2003, the veteran 
complained of "sinus pains" and indicated that he took 
antibiotics on and off for the problem.  In March 2004, the 
veteran reported that he had sinus headaches.  Examination 
revealed supraspinus tenderness and congestion without 
erythema.

On VA examination in June 2004, the veteran reported that 
most of the sinus pain was in the frontal and ethmoid areas, 
bilaterally.  Sometimes there was pain in the left maxillary 
area.  He occasionally experienced breathing problems in the 
acute stage. The examiner noted that during the examination 
the veteran was able to breathe bilaterally very well.  There 
was no dyspnea at rest or on exertion.  The veteran was 
taking normal saline to wash out the nasal passages.  There 
were no allergic attacks.  The veteran reported that he 
occasionally becomes incapacitated, but that he has to stay 
at work.  

Physical examination revealed no nasal obstruction.  The 
nostrils were patent. There was no purulent discharge or 
crusting.  There was tenderness upon pressure on the ethmoid 
area and frontal area and part of the left maxillary area.  
There was no stenosis of the larynx.  A CT (computed 
tomography) scan found minimal mucosal thickening, but the 
nasal passages remained patent.  The examiner concluded that 
the veteran had chronic sinusitis involving the frontal 
sinus, the ethmoid sinuses with rhinorrhea, and post nasal 
drip intermittently.    

Additional VA outpatient treatment records dated from June 
2005 to August 2006 show treatment for sinusitis.  In June 
2005, the veteran reported having bilateral sinus pain and 
drainage over the maxillary bronchitis and occasionally over 
the frontal sinuses.  He denied any acute pain, difficulty 
swallowing, sore throat, or lumps.  Examination revealed that 
the nares were slightly erythematous and that the turbinates 
were slightly swollen, bilaterally.  In February 2006, the 
veteran denied having any congestion, runny nose, post nasal 
drip, nasal bleeding, sinus pain, sinus discharge, or sore 
throat.  In August 2006, the veteran denied having any nasal 
congestion, runny nose, post nasal drip, coughing, wheezing 
or sore throat.  

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent disabling for chronic sinusitis.  The 
evidence overall reflects that the veteran experiences sinus 
pain and  intermittent post nasal drip.  Treatment primarily 
involves the use of saline sprays.  There is no evidence 
shown in the VA examination or elsewhere in the records of 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or, more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Thus, a 30 percent rating is 
not warranted under Diagnostic Code 6514.

In sum, the evidence reflects that the veteran's symptoms 
more closely resemble the criteria contemplated by a 10 
percent rating under Diagnostic Code 6514.  The preponderance 
of the evidence is against a higher rating, so consideration 
of reasonable doubt is not for application in this case.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2006).  The record, however, reflects 
that the veteran has not required frequent periods of 
hospitalization for this disability and that the 
manifestations of the disability are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the schedular 
criteria. Accordingly, referral of the case for extra-
schedular consideration is not in order.


ORDER

An evaluation in excess of 10 percent for chronic sinusitis 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


